DETAILED ACTION
This Non-Final Office Action is in response to the application filed on 11/30/2017, the Amendment & Remark filed on 01/21/2021, the Request for Continued Examination filed on 01/21/2021 and the Preliminary Amendment & Remark filed on 02/25/2021

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 8-11 are canceled.
Claims 1, 12 and 14 are amended.
Claims 1-7 and 12-20 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-7 and 12-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The recitation of the claimed invention is analyzed as follow, in which the abstract elements are boldfaced.
The claims recite: 
A novel predictive modeling system for revenue optimization management with respect to an air cargo business comprising:
a memory;
at least one processor, coupled to said memory; and
a non-transitory storage medium containing instructions which when loaded into
said memory configure said at least one processor to be operative to:
instantiate an executive reporting module and a pricing strategy module;
leverage intrinsic co-clusters of airport origination and destination pairs (OD pairs) to jointly learn dual predictive models for all OD pairs to improve performance of said dual predictive models implemented on said processor:
said revenue optimization including selection of an optimal route and bidding price that maximizes the revenue for said air cargo business overall at different time periods, said revenue optimization method meeting capacity constraints and benchmark revenues for both said OD pair and overall revenue; and
said predictive modeling system being implemented by forecasting capacity, and processing data in said executive reporting module and  said pricing strategy module.
wherein said forecasting capacity is based upon total available shipping capacity, booking information and predicted winning probability.
wherein said booking information in each instance includes variables selected from the group consisting of OD pair, date, piece, weight, volume, customer market, route and lead time.
wherein said executive reporting module predicts overall revenue, predicted revenue per OD pair, benchmark overall revenue, and benchmark revenue per OD pair over different time periods.
wherein said pricing strategy module balances multiple decision factors.
wherein said multiple decision factors are selected from the group consisting of, available routes, capacity, peak/off-peak season, customer market category, and market intelligence factors.
wherein said forecasting capacity is based upon total available shipping capacity, predicted winning probability and booking information in each instance including variables selected from the group consisting of OD pair, date, piece, weight, volume, customer market, route and lead time;
said executive reporting module predicting overall revenue, predicted revenue per OD pair, benchmark overall revenue, and benchmark revenue per OD pair over different time periods;
said pricing strategy module balances multiple decision factors selected from the group consisting of, available routes, capacity, peak/off-peak season, customer market category, and market intelligence factors
said probabilistic framework simultaneously constructing dual predictive models that uncover co-clusters of originations and destinations that maximizes conditional probability of observing the responses from both a quotation stage and a decision stage, given the features and co-clusters, said probabilistic framework include the following objective function, used to determine the conditional probability of observing the data, that comprise two types of responses and vectors of parameters given the features xyk and the mappings Or and Oc by modeling bidding price using the linear regression model and concurrently modeling win rate using the linear regression and logistic regression model
where the first term is the log likelihood of the model to predict a bidding price based on cargo information Xij k, and i,j, and & represent original i,  destination /, and the Mi cargo, a linear regression model can be used, and f}\ ’ is the coefficient matrix to be estimated, the second term is the log likelihood of model to predict the win rate based on both cargo features and bidding price yffk, a logistic regression model can be used, y* is the coefficient matrix to be estimated, the third term is the joint probability of the rth row and cth column cluster and imposes the assumption that the coefficient matrix of the two models share the same co-cluster membership, where p-y is a normalized parameter such that p(ur,vc), is a meaningful probability distribution and the The fourth term is the log likelihood of the probability given the ith origination, and the fifth term is the log likelihood of the probability given the jth origination.
	A computer program product for a predictive modeling method for obtaining an optimal decision with respect to a cargo bidding price, the computer program product comprising a computer readable storage medium having program instructions , in a booking module, to;
	collect booking information and store said booking information in a database;
assemble OD pair grouping module groups containing OD pairs with less than 20 transactions with extreme low transaction volume based on distance and routing information, transmitting same to a predictive modeling module and;
in a predictive modeling module, employing said booking information and a trained model to simultaneously determine each OD pair’s cluster membership, predicting a bidding price, win rate and revenue for incoming bookings, to boost performance of said predictive modeling module executing on said microprocessor;
using a revenue optimization module to obtain an output from said predictive modeling module, booking information at selected time period, historical data, capacity parameters, and market intelligence factors, and calculating various revenue parameters at different time horizon, such as overall revenue, per OD pair revenue, benchmark overall revenue and benchmark revenue per OD pair
	said output from revenue optimization module is obtained using a capacity forecasting module to forecast the capacity over a selected time period based on total available capacity, existing bookings and predicted win rate of incoming book and then determining the capacity availability of selected OD pairs for incoming booking;
returning data to said revenue optimization module if said capacity is not sufficient for a selected OD pair, in such event, all incoming booking associated with the OD pair is rejected;
if not rejected, said revenue optimization module compares whether predictive overall revenue exceeds the benchmark overall revenue in a selected time period;
if YES, said revenue optimization module determines that predictive overall revenue exceeds the benchmark overall revenue in a selected time period, in such event, recommendation is made to use predicted bidding price and customer selected route for all incoming bookings;
alternatively, if NO, said revenue optimization module identifies OD pairs with predictive venue less than their corresponding benchmark revenue;
for booking with respect to large, medium and small market sectors, if a predicted price (P) is no less than a corresponding threshold determined based on customer market sector and market intelligence factor, said program product recommends use of a predicted bidding price and route;
alternatively, said revenue optimization module determines whether and alternative route for said OD pairs is available;
if YES, said alternative route is used to route data to the predictive modeling module which performs the bidding price, win rate and revenue prediction given the updated information;
if NO, an incoming booking associated with the OD pair and selected route are rejected.
	herein said different time horizon is overall revenue per OD pair, revenue, benchmark overall revenue and benchmark revenue per OD pair.
wherein an objective function
wherein the first term is the log likelihood of the model to predict the bidding price based on cargo information Xijik, and i,j, and k represent original i, destination /, and the estimated;
The the second term is the log likelihood of model to predict the win rate based on both cargo features and bidding price , a logistic regression model can be used, is the coefficient matrix to be estimated;
The the third term is the joint probability of the rth row and cth column cluster and imposes the assumption that the coefficient matrix of the two models share the same cocluster membership, where pffj is a normalized parameter such that p(ur,vc), is a meaningful probability distribution;
The the fourth term is the log likelihood of the probability given the z'th origination, and the fifth term is the log likelihood of the probability given the jth origination is used is used in a Predictive Modeling Module to predict bidding price, win rate and revenue (price x win rate) for an incoming booking.
wherein said historical data is historical cargo booking information associated with OD pair, corresponding bidding price and outcome.
wherein said forecasting capacity is based upon total available shipping capacity, booking information and predicted winning probability.
wherein said booking information in each instance includes variables selected from the group consisting of OD pair, date, piece, weight, volume, customer market, route and lead time.
wherein said executive reporting module predicts overall revenue, predicted revenue per OD pair, benchmark overall revenue, and benchmark revenue per OD pair over different time periods.
wherein said multiple decision factors are selected from the group consisting of, available routes, capacity, peak/off-peak season, customer market category, and market intelligence factors.
The ordered combination of the recited limitations is a process that, under its broadest reasonable interpretation, covers optimizing cargo bid pricing but for the recitation of generic computer components. That is, other than reciting generic computing language such as “a memory”, “at least one processor, coupled to said memory”, “non-transitory storage medium containing instruction which when loaded into said memory configure said at least one processor to be operative to:”, “microprocessor” and “configure at least one processor to be operative to:” nothing in the claim elements that precludes the steps from that of a commercial interaction. For example, but for the generically recited computing language, “instantiate an executive reporting module and a pricing strategy module;” in the context of the claimed invention encompasses one or more person manually instantiate the modules on to a computer; 
but for the generically recited computing language, “leverage intrinsic co-clusters of airport origination and destination pairs (OD pairs) to jointly learn dual predictive models for all OD pairs to improve performance of said dual predictive models implement on said processor implementing said system” in the context of the claimed invention encompasses one or more person manually leveraging the pairs to jointly learn the predictive models; 
but for the generically recited computing language, “said revenue optimization including selection of an optimal route and bidding price that maximizes the revenue for said air cargo business overall at different time periods, said revenue optimization method meeting capacity constraints and benchmark revenues for both said OD pair and overall revenue” in the context of the claimed invention encompasses one or more person manually selecting an optional route and bidding prices that maximizes revenue;
but for the generically recited computing language, “wherein said executive reporting module predicts overall revenue, predicted revenue per OD pair, benchmark overall revenue, and benchmark revenue per OD pair over different time periods” in the context of the claimed invention encompasses one or more person manually predicting the revenues;
but for the generically recited computing language, “wherein said pricing strategy module balances multiple decision factors.” in the context of the claimed invention encompasses one or more person manually balancing the multiple decision factors;
but for the generically recited computing language, “instantiate an executive reporting module, an OD pair Grouping Module, a predictive modelling module, a Capacity Forecasting Module, an executive pricing module, and a pricing strategy 
but for the generically recited computing language, “construct models for OD pairs with limited transactions and designed to share information between separated predictive analysis for a price and win rate modeling” in the context of the claimed invention encompasses one or more person manually contrasting the models;
but for the generically recited computing language, “collect booking information and store said booking information in a database;” in the context of the claimed invention encompasses one or more person manually collecting the booking information;
but for the generically recited computing language, “assemble OD pair grouping module groups containing OD pairs based on distance and routing information, transmitting same to a predictive modeling module and” in the context of the claimed invention encompasses one or more person manually assembling the groups;
but for the generically recited computing language, “in a predictive modeling module, employing said booking information and a trained model to simultaneously determine each OD pair’s cluster membership, predicting a bidding price, win rate and revenue for incoming bookings, to boost performance of said predictive modeling module executing on said microprocessor” in the context of the claimed invention encompasses one or more person manually employing booking information and a trained model to determine each OD pair’s cluster 
but for the generically recited computing language, “using a revenue optimization module to obtain an output from said predictive modeling module, booking information at selected time period, historical data, capacity parameters, and market intelligence factors, and calculating various revenue parameters at different time horizon, such as overall revenue, per OD pair revenue, benchmark overall revenue and benchmark revenue per OD pair” in the context of the claimed invention encompasses one or more person manually using the software module;
but for the generically recited computing language, “returning data to said revenue optimization module if said capacity is not sufficient for a selected OD pair, in such event, all incoming booking associated with the OD pair is rejected” in the context of the claimed invention encompasses one or more person manually conditionally returning data to a software module.
If a claim, under its broadest reasonable interpretation, covers commercial interaction, such as an organized effort of optimizing cargo bidding price, but for the recitation of certain generic computing components, then it falls within the “Certain Method of Organizing Human Activity” grouping of abstract ideas. As such, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recite the additional element of processor to perform the aforementioned steps. The processor / microprocessor in the above steps is recited at a high-level of i.e., as a generic computer components performing steps of the recited abstract idea) such that it amounts no more than mere instruction to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Moreover, certain limitations are added with the clause “to improve / boost the performance Thus, the claims is directed to an abstract idea.
The claims, when considered both individually and as an ordered combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to optimize cargo bidding price amounts to no more than mere instructions to apply the exception using generic computer component. Mere instruction to apply an exception using a generic computer cannot provide an inventive concept. Such additional elements are determined to not contain an inventive concept according to MPEP 2106.05(f). It should be noted that (1) the “recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not provide significantly more because this type of recitation is equivalent to the words “apply it””, and (2) “use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea e.g., a fundamental economic practice or mathematical equation) does not provide significantly more”. (See MPEP 2106.05 (f)) 
Additional elements that require no more than a generic computer to perform generic computer functions includes receiving and transmitting data. (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec) These generic computer functions are factually determined to be well-understood, routine and conventional activities previously known to the industry as referenced by MPEP 2106.05(d) II according the USPTO Memorandum on Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) dated April 19 2018.
No additional element currently recited in the claims amount the claims to be significantly more than the cited abstract idea. Therefore, claims 1-7 and 12-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 112
Previous rejection under 35 USC 112 (b) is withdrawn in view of the Amendment filed on 05/27/2020

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-7 and 12-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). 
While the Applicant specifies above that “leverage intrinsic co-clusters of airport origination and destination pairs (OD pairs) to jointly learn dual predictive models for all OD pairs to improve performance of said dual predictive models implemented on said processor”, there is no written content as to how or what specific process are performed (i.e. formulas, algorithms, sequence of mathematical steps, process of determination, for example) in order to for a processor to “jointly learn” dual predictive models, resulting in the improvement of performance. As such, the disclosure does not objectively demonstrate that the applicant actually invented—was in possession of—the claimed In re Hayes Microcomputer Prods, Inc. Patent Litigation, 982 F.2d 1527, 1533-34, 25 USPQ2d 1241, (Fed. Cir. 1992).  
While the Applicant specifies above that “in a predictive modeling module, employing said booking information and a trained model to simultaneously determine each OD pair’s cluster membership, predicting a bidding price, win rate and revenue for incoming bookings, to boost performance of said predictive modeling module executing on said microprocessor”, there is no written content as to how or what specific process are performed (i.e. formulas, algorithms, sequence of mathematical steps, process of determination, for example) in order to for a microprocessor to employ booking information and a trained model that would result in the improvement of the performance of the predictive modeling module. As such, the disclosure does not objectively demonstrate that the applicant actually invented—was in possession of—the claimed subject matter. The written description requirement can be satisfied if the particular steps, i.e., algorithm, necessary to perform the claimed function were “described in the specification.” In re Hayes Microcomputer Prods, Inc. Patent Litigation, 982 F.2d 1527, 1533-34, 25 USPQ2d 1241, (Fed. Cir. 1992).  

	As such, claims 1-7 and 12-20 are rejected as failing the written description requirement.  


Response to Arguments
Applicant's arguments filed on 01/21/2021 and 02/25/2021 have been fully considered but they are not persuasive. 

Regarding the applicant’s argument that the claims recite additional elements that integrate the cited Judicial Exception into a practical application, the examiner respectfully disagrees. In particular, the applicant asserted that improved performance of the dual predictive models implemented on the processor would be result in practical application. The applicant also argued similarly for claim 7 and 12 based on the disclosed improvements in page 2-4, 18 and 21 of the Specification. However, the MPEP is specific that only technological improvement to a technical field or to the computer functionality would result in practical application. (See MPEP 2106.04 (d)) The improvements listed in the Remark are all directed to the improvement of performance of the predictive models (linear regression model and logistic regression model), which are mathematical concepts in essence. It should be noted that mathematical concept are considered to be Judicial Exception ineligible for patent. (See MPEP 2106.07(a)) Thus, similar to Alice Corp.‘s improvement of mitigating settlement risk, the alleged improvements of improved predictive model performance are directed to the Judicial Exception aspect of the invention rather than to the technology recited. As such, the applicant’s argument is not persuasive. 

Regarding the applicant’s argument that claims are adequately supported by the written description, the examiner respectfully disagrees. 


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHO KWONG whose telephone number is (571)270-7955.  The examiner can normally be reached on 9am - 5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.